Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 14th, 2022, claims 1 and 8 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-15 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie Jr. et al. (US 20030233069 A1) in view of Pananen et al. (FR 3023725 A3)
In regards to claim 1, Gillespie teaches a drug transfer device  that comprises a syringe interface configured to receive a plurality of syringe barrel sizes (Paragraphs 67, 90).  Furthermore, Gillespie teaches a drive member movable relative to the syringe interface, the drive member configured to move a stopper within a syringe barrel  when a syringe barrel is engaged with the syringe interface (Paragraphs 66, 78).  Gillespie also teaches a motor configured to move the drive member (Paragraphs 18, 23), as well as a position sensor configured to measure a position of the drive member (Paragraphs 22, 89, 90) and the wireless communication device configured to send and receive information (Paragraph 69).  Gillespie also teaches an information reader configured to receive information from an information target; and at least one processor in communication with the motor, the position sensor, the wireless communication device, and the information reader (Paragraphs 69, 93).
Gillespie fails to teach the drive member is configured to automatically move the stopper based upon the information received from the information target.  Pananen on the other hand teaches the drive member is configured to automatically move the stopper based upon the information received from the information target, i.e.  a connection interface system according to one embodiment of the present invention has a plug adapted to connect to the reservoir to form a tank / plug unit for installation in an infusion pump device, and where at least one detectable RF attribute is provided on the plug or reservoir for detection by the at least one RF sensor element on the infusion pump device when the reservoir of the reservoir / cap unit is received in the reservoir receptacle of the infusion pump device (Paragraph 104).  Pananen thereafter elaborates the connection interface having a plug adapted to connect to the reservoir to form a unit tank / cap and a zone identification pattern having a different reflectivity or refractivity, wherein the method comprises providing the reservoir / plug unit with representative data required to configure the pump (stopper) for that particular tank / plug unit when the tank the tank / cap unit is received in the tank container infusion pump device (stopper), pattern detection by means of an optical transmitter device and an optical detection device; and the configuration of the pump according to the detected data (Paragraph 194).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Pananen’s teaching with Gillespie’s teaching in order to enable an effective automated method to control the stopper/ infusion pump device accordingly.
In regards to claim 2, Gillespie modified further teaches the drug transfer device comprising a rechargeable battery (Paragraphs 18).
In regards to claim 3, Gillespie modified teaches the information reader comprises at least one of a barcode reader, an RFID reader, and an NFC reader (Paragraphs 69, 100).
In regards to claim 4, Gillespie modified teaches the wireless communication device is configured to communicate via at least one of Bluetooth, Wi-Fi, and NFC, such as RFID technology (Paragraph 69).
In regards to claim 5, Gillespie modified teaches the motor moves the drive member, it moves the stopper within the syringe barrel to either aspirate fluid into the syringe or expel fluid from the syringe barrel (Paragraph 78).
In regards to claim 6, Gillespie modified teaches the position sensor measures the position of the plunger interface of the drive member such that the position of the syringe barrel is determined (Paragraphs 22, 89).
In regards to claim 7, Gillespie modified teaches the processor is adapted to communicate with the motor to move the drive member to a position that corresponds to a position based on the position sensor which corresponds to information from the wireless communication device (Paragraphs 89; Figure 17)
In regards to claim 8, Gillespie teaches a system for drug preparation comprising: a drug transfer device comprising: a syringe interface configured to receive a plurality of syringe barrel sizes (Paragraphs 67, 90).  Gillespie further teaches  a drive member movable relative to the syringe interface, the drive member configured to move a stopper within a syringe barrel when a syringe barrel is engaged with the syringe interface (Paragraphs 66, 78).  Gillespie teaches a motor configured to move the drive member (Paragraphs 18, 23), a position sensor configured to measure a position of the drive member (Paragraphs 22, 89, 90).  Gillespie further teaches a wireless communication device configured to send and receive information, an information reader and at least one processor in communication with the motor, the position sensor, the wireless communication device, and the information reader (Paragraphs 69, 93).
Lastly, Gillespie teaches a medication workflow system in communication with the drug transfer device via the wireless communication device; and at least one information target configured to be read by the information reader of the drug transfer device (Paragraphs 69, 100).
Gillespie fails to teach the drive member is configured to automatically move the stopper based upon the information received from the information target.  Pananen on the other hand teaches the drive member is configured to automatically move the stopper based upon the information received from the information target, i.e.  a connection interface system according to one embodiment of the present invention has a plug adapted to connect to the reservoir to form a tank / plug unit for installation in an infusion pump device, and where at least one detectable RF attribute is provided on the plug or reservoir for detection by the at least one RF sensor element on the infusion pump device when the reservoir of the reservoir / cap unit is received in the reservoir receptacle of the infusion pump device (Paragraph 104).  Pananen thereafter elaborates the connection interface having a plug adapted to connect to the reservoir to form a unit tank / cap and a zone identification pattern having a different reflectivity or refractivity, wherein the method comprises providing the reservoir / plug unit with representative data required to configure the pump (stopper) for that particular tank / plug unit when the tank the tank / cap unit is received in the tank container infusion pump device (stopper), pattern detection by means of an optical transmitter device and an optical detection device; and the configuration of the pump according to the detected data (Paragraph 194).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Pananen’s teaching with Gillespie’s teaching in order to enable  an effective automated method to control the stopper/ infusion pump device accordingly.
In regards to claim 9, Gillespie modified teaches the information target comprises a barcode (Paragraph 100).  
In regards to claim 10, Gillespie modified teaches a printer in communication with the drug transfer device and/or the medication workflow system (Paragraph 102).  
In regards to claim 11, Gillespie modified teaches the information reader comprises at least one of a barcode reader, an RFID reader, and an NFC reader (Paragraph 100).  
In regards to claim 12, Gillespie modified teaches the wireless communication device is configured to communicate via at least one of Bluetooth, Wi-Fi, and NFC, such as RFID technology (Paragraph 69).
In regards to claim 13, Gillespie modified teaches the motor moves the drive member, it moves the stopper within the syringe barrel to either aspirate fluid into the syringe or expel fluid from the syringe barrel (Paragraph 78).
In regards to claim 14, Gillespie modified teaches the position sensor measures the position of the plunger interface of the drive member such that the position of the syringe barrel is determined (Paragraphs 22, 89; Figure 17).  
In regards to claim 15, Gillespie modified teaches the processor is adapted to communicate with the motor to move the drive member to a position that corresponds to a position based on the position sensor which corresponds to information from the wireless communication device (Paragraphs 89; Figure 17).

Response to Arguments
Examiner acknowledges applicants amended claims and has addressed them under new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685